ON APPELLANT’S MOTION FOR REHEARING.
WOODLEY, Judge.
Our attention is again directed to appellant’s bill of exception wherein he complains of the overruling of his motion for mistrial.
This bill reveals that an unnamed witness testified that he returned the next day and again “made a purchase from Dick Akey.” The witness did not testify what he purchased.
*642The jury having been instructed to disregard the testimony, the trial court properly declined to declare a mistrial.
Appellant’s motion for rehearing is overruled.
Opinion approved by the court.